DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: The continuation data listed in Paragraph 1 of the specification for Application No. 15/190,715, filed June 23, 2016, should be updated, as Application No. 15/190,715 is now U.S. Patent No. 10,441,676.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 7-8, 12-19 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Faubl (US 6,244,707).
Regarding claims 1-2, 5, 7-8, 12-19 and 21:  Faubl (US ‘707) discloses intraocular lenses (IOLs) containing hydrogels [abstract; 14:9-65], wherein Example 1 [Ex. 1; 9:45-67] prepares a lens from a mixture comprising 57.88 wt% HEMA (hydroxyethyl methacrylate [3:64-65]; 130.14 g/mol), 6.47 wt% EOEMA (ethoxyethyl methacrylate [3:66-67]; 158.19 g/mol), 1.48 wt% EDMA (ethyleneglycol dimethacrylate [4:1-2]; 198.22 g/mol), 1.06 wt% MAA (methacrylic acid [4:3]; 86.09 g/mol), 0.44 wt% BZT (2-(2'-hydroxy-3'-tert-butyl-5'-(3"-(4'"-vinylbenzoxy)propoxy)phenyl)-5-meth oxy-2H-benzotrizole [3:52-55]; 487.60 g/mol), 0.96 wt% BP (2-hydroxy-4-acryloxyethoxy-benzophenone [3:59-60]; 312.32 g/mol), 30.99 wt% IPA and 0.72 wt% Vazo 52 {corresponding to 2.4 mol % MAA; 0.4 mol% (BZT + BP)}; the hydrated lens had a water content of 53% [Ex. 1; 9:45-67].
The claimed effects and physical properties, i.e. refractive properties of said implant are adjustable by absorption of femtosecond laser pulses by said hydrogel resulting in a negative change of refractive index in selected locations of said implant [instant claim 1]; the implant has anterior and posterior refractive surfaces forming a lens with positive or negative refractive power [instant claim 2], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 3:  Faubl (US ‘707) discloses the basic claimed ophthalmic implant [as set forth above with respect to claim 2 above].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faubl (US 6,244,707) as applied to claim 5 above.
Regarding claim 6:  Faubl (US ‘707) discloses the basic claimed ophthalmic implant [as set forth above with respect to claim 5 above]; wherein Faubl (US ‘707) discloses 2.4 mol % MAA [Ex. 1; 9:45-67].
Faubl (US ‘707) does not disclose 2 mol% MAA.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  Therefore, at the time of invention a person of ordinary skill in the art would have found it obvious to have included 2 mol% MAA as 2 mol% is close enough to 2.4 mol%.

Claims 9-10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faubl (US 6,244,707) as applied to claim 1 above.
Regarding claims 9-10:  Faubl (US ‘707) discloses the basic claimed ophthalmic implant [as set forth above with respect to claim 1 above]; wherein Faubl (US ‘707) discloses a 6:1 molar ratio of MAA to (BZT + BP) [Ex. 1; 9:45-67].  Faubl (US ‘707) discloses the UV absorbing compounds (ex. BZT and BP) are present in an amount of 0.01 to 25 percent [6:38-55].
Faubl (US ‘707) does not disclose Ex. 1 containing a 0.25:1 to 5:1 molar ratio of MAA to (BZT + BP) [instant claim 9]; 0.5:1 to 3.5:1 molar ratio of MAA to (BZT + BP) [instant claim 10].  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 20:  Faubl (US ‘707) discloses the basic claimed ophthalmic implant [as set forth above with respect to claim 1 above], wherein Faubl (US ‘707) discloses water content of 38% [Ex. 3; 10:18-33].
While the HEMA based lens of Ex. 1 doesn’t have a water content of 38%, it would have been obvious to have prepared a HEMA based lens having a water of 58%, as Faubl (US ‘707) discloses a water content of 38% [Ex. 3; 10:18-33].  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

Claims 4, 11 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faubl (US 6,244,707) as applied to claim 1 above, and further in view of Vanderbilt (US 6,329,485).
Regarding claims 4 and 11:  Faubl (US ‘707) discloses the basic claimed ophthalmic implant [as set forth above with respect to claim 1 above]; wherein Faubl (US ‘707) discloses MAA (methacrylic acid [4:3]; 86.09 g/mol) [Ex. 1; 9:45-67].
Faubl (US ‘707) does not disclose a neutralized methacrylic acid.  However, Vanderbilt (US ‘485) discloses hydrogels for intraocular lenses [abstract], wherein suitable hydrophilic monomers include methacrylic acid and sodium methacrylate [4:53-62].  Faubl (US ‘707) and Vanderbilt (US ‘485) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of hydrogels for intraocular lenses.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined sodium methacrylate, as taught by Vanderbilt (US ‘485) in the invention of Faubl (US ‘707), and would have been motivated to do so since Vanderbilt (US ‘485) suggests suitable hydrophilic monomers include methacrylic acid and sodium methacrylate [4:53-62] (see also MPEP 2144.06).
Faubl (US ‘707) does not disclose Ex. 1 containing a 0.5:1 to 3.5:1 molar ratio of sodium methacrylate to (BZT + BP) [instant claim 11].  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 22:  Faubl (US ‘707) discloses the basic claimed ophthalmic implant [as set forth above with respect to claim 1 above].
Faubl (US ‘707) does not specifically disclose a water content of 25%-30%.  However, Vanderbilt (US ‘485) discloses hydrogels for intraocular lenses having water contents of 25% to 30% [abstract; 3:19-31].  Faubl (US ‘707) and Vanderbilt (US ‘485) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of hydrogels for intraocular lenses.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined a water content of 25%-30%, as taught by Vanderbilt (US ‘485) in the invention of Faubl (US ‘707), and would have been motivated to do so since Vanderbilt (US ‘485) suggests a water content of 25%-30% is desirable to prevent attachment and proliferation of lens epithelial cells on the IOL implant surface [3:19-31]

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 and 13-22 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 5-9 and 14-25 of prior U.S. Patent No. 10,441,676. This is a statutory double patenting rejection.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767